Citation Nr: 0820830	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-28 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a status post left knee lateral release.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from January 
2002 to January 2006.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which granted service connection and assigned 
an initial noncompensable rating, effective January 2006.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for this service-connected disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of a status post lateral release left knee are 
manifested by range of motion with flexion greater than 60 
degrees and normal extension, pain in the knee, and no 
objective findings of arthritis, instability, locking pain, 
joint effusion, or ankylosing of the knee joint.


CONCLUSION OF LAW

The scheduler criteria for an initial compensable rating for 
residuals of a status post lateral release left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

In this case, the veteran's claim for service connection for 
a left knee disability was received in January 2006.  In 
correspondence dated in January and April 2006, she was 
notified of the provisions of the VCAA as they pertain to the 
issues of service connection and increased evaluation for 
service-connected disabilities.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claim, and requested that the veteran send 
in any evidence in her possession that would support her 
claim.  Thereafter, the claim was reviewed, a statement of 
the case was issued in August 2006, and a supplemental 
statement of the case was issued in December 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

The claim for an initial compensable evaluation for a left 
knee disability is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel has held that no VCAA notice 
was required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
and April 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records have been obtained and associated 
with her claims file.  She has also been provided with a 
contemporaneous VA medical examination of the current state 
of her service-connected left knee disability.

Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In this case, the veteran is currently assigned a 
noncompensable rating for her service-connected left knee 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5260 (2007).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2007).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Therefore, the veteran's service-connected disability 
residuals of a status post left knee lateral release are 
rated according to the analogous condition of limitation of 
flexion of the leg under Diagnostic Code 5260.

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

5010  Arthritis, due to trauma, substantiated by X-ray 
findings:
Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007)

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Modera
te
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

5259  Cartilage, semilunar, removal of, 
symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007)

5260  Leg, limitation of flexion of:
Flexion limited 
to 15°
30
Flexion limited 
to 30°
20
Flexion limited 
to 45°
10
Flexion limited 
to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
40
Malunion of:
With marked knee or ankle 
disability
30
With moderate knee or ankle 
disability
20
With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing 
objectively demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2007)

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for the veteran's residuals of a status 
post left knee lateral release.

Factual Background and Analysis

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for her service-connected 
residuals of a status post left knee lateral release pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2007).

An October 2001 enlistment examination report shows normal 
findings of the lower extremities.  Additional service 
treatment records indicate that the veteran received 
treatment for bilateral knee pain beginning in May 2002.  In 
October 2003, she underwent an arthroscopic release of the 
lateral retinacular, left knee.  Her service records show 
that she continued to receive treatment for left knee pain 
during the remainder of her active service.

An April 2006 rating action awarded the veteran service 
connection for residuals of a status post left knee lateral 
release.  In her April 2006 notice of disagreement, she 
requested a compensable rating.  

During a May 2006 VA examination report, the veteran 
complained of a constant, chronic dull ache in her left knee, 
describing the pain as approximately 5/10 in intensity.  She 
also reported stiffness, swelling, heat, redness and 
instability.  She further explained that prolonged standing 
or sitting, lifting, bending, and weather change affect her 
knee condition.  At the time of the examination, the veteran 
was not employed because she was a student, and the physician 
noted that her lack of employment was not due to her knee 
problems.  She denied that her knee condition affected her 
activities of daily living with the exception of being able 
to work out or go jogging.  

Physical examination findings revealed that she had full 
extension of the left knee and flexion to approximately 130 
degrees.  There was no pain throughout the entire range of 
motion on either knee.  After repetitively ranging the 
veteran's bilateral knees, the range of motion as well as 
level of pain remained unchanged.  Therefore, the physician 
noted that the range of motion measured was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use during the examination.  Both of the 
knees were very stable as there was no ligamentous laxity 
whatsoever in any direction.  Also, each knee was without 
crepitance, warmth, effusion, or erythema, and was nontender 
to palpation.  The physician indicated that the veteran did 
have reciprocation of the left knee pain that she described 
upon compression of the patella on the left.  Contemporaneous 
x-ray findings revealed normal bilateral knees.  The examiner 
diagnosed left knee patellofemoral pain syndrome. 

At no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee that meets the 
criteria for a compensable evaluation under Diagnostic Codes 
5299 and 5260.  Extension of the leg has consistently been to 
0 degrees and flexion has consistently been greater than 60 
degrees.  As there are no findings of degenerative arthritis, 
the Board notes that the criteria contained in Diagnostic 
Code 5003 for rating impairment due to arthritis may not be 
used as a basis to rate the veteran's left knee disability.

To give the veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating her left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

In this case, competent medical evidence is absent any 
findings of ankylosis; lateral instability or recurrent 
subluxation; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, and 5263.  Consequently, a 
compensable evaluation based upon any of these diagnostic 
codes is not warranted.  Therefore, the assignment of a 
compensable rating for the veteran's service-connected left 
knee disability is not warranted.

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.  However, the 
Board observes that there is no objective evidence that the 
veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that the veteran's service treatment 
records and May 2006 VA examination report are silent for 
findings related to any surgical scar after her October 2003 
left knee surgery.  The Board has considered whether a 
resulting scar may warrant the assignment of a separate 
compensable rating under the available diagnostic codes at 38 
C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, the medical evidence does not reflect the 
existence of any associated scar of a size or that involves 
any symptoms or pertinent charcteristics so as to warrant the 
assignment of a separate, compensable rating under any 
pertinent provision of section 4.118.  See, e.g., 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805.

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial compensable rating for residuals of 
a status post left knee lateral release must be denied.  The 
Board has considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), but concludes that they are 
not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected left knee disability that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial compensable rating for residuals of 
a status post left knee lateral release is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


